                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT WINCHESTER

UNITED STATES OF AMERICA                       )
                                               )           Case No. 4:19-cr-17
v.                                             )
                                               )           Judge Curtis L. Collier
GREGORY HIGGINS                                )


                                          ORDER

       Before the Court is a motion by Defendant Gregory Higgins to continue his April 8, 2020

sentencing hearing until April 22 because of existing out-of-town travel plans by counsel. (Doc.

26.) The United States does not oppose the motion and is available on the suggested date. The

motion (Doc. 26) is GRANTED. Defendant’s sentencing is RESET for April 22, 2020, at 2:00

p.m.

       SO ORDERED.

       ENTER:

                                                   /s/
                                                   CURTIS L. COLLIER
                                                   UNITED STATES DISTRICT JUDGE




Case 4:19-cr-00017-CLC-SKL Document 27 Filed 11/21/19 Page 1 of 1 PageID #: 69
